COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH


In the eighteen (18) causes listed immediately hereunder the following was entered:

     Pursuant to and in compliance with an Order of the Supreme Court of Texas, signed
March 24, 2015, Misc. Docket No. 15-9054, it is ordered that these causes be transferred to the
Seventh Court of Appeals at Amarillo, Texas, and that the Clerk of this Court certify all orders
made in this Court, and transmit all records and papers in said causes to the Clerk of the
Seventh Court of Appeals.

CASE NUMBER            STYLE OF CASE                                                 COUNTY

 1.   2-15-078-CV      Hofer Builders, Inc. v. Fireman’s Fund Insurance              Tarrant
 2.   2-15-082-CV      In the Interest of D.W. and K.W., Children                    Tarrant
 3.   2-15-083-CV      Carol Pool v. James Pool                                      Parker
 4.   2-15-086-CV      Matthew Eugene Devin v. Vicki Dianne Devine                   Tarrant
 5.   2-15-088-CV      Rebecca Martinez v. Rafael Perez                              Tarrant
 6.   2-15-091-CV      Le Nguyen v. Elena Lopez                                      Tarrant
 7.   2-15-092-CV      Quinn Lundgren Eaker v. Discover Bank                         Tarrant
 8.   2-15-096-CV      C.H. v. J.H.                                                  Tarrant
 9.   2-15-097-CV      Clyde L. Herkert v. Julia Teresa Heckert                      Tarrant
10.   2-15-073-CR      Jerry Garza v. State of Texas                                 Wichita
11.   2-15-077-CR      Isfrael Gonzalez v. State of Texas                            Cooke
12.   2-15-078-CR      John McKinney v. State of Texas                               Tarrant
13.   2-15-079-CR      Jacob Jordann Bright v. State of Texas                        Tarrant
14.   2-15-080-CR      Emery Dominique Emmitt v. State of Texas                      Tarrant
15.   2-15-081-CR      Jeremy David Lummus v. State of Texas                         Tarrant
16.   2-15-082-CR      Desimen Tiree Scott v. State of Texas                         Tarrant
17.   2-15-083-CR      Jestin Anthony Joseph v. State of Texas                       Tarrant
18.   2-15-084-CR      Marvin Taylor v. State of Texas                               Denton

       I, DEBRA SPISAK, Clerk of the Second Court of Appeals at Fort Worth, Texas, hereby
certify that the foregoing is a true copy of this Court's Order entered April 1, 2015, transferring
the above eighteen (18) causes from this Court to Seventh Court of Appeals at Amarillo, Texas
as it appears in Minute Book volume 80, page 575.

     IN WITNESS WHEREOF, I hereby certify and affix the seal of the Second Court of
Appeals at Fort Worth, Texas this 1st day of April, 2015.
TRANSFER ORDER
PAGE 2


                     DEBRA SPISAK, CLERK
                     SECOND COURT OF APPEALS
                     FORT WORTH, TEXAS




                 2